Citation Nr: 1621797	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for severe joint pain.

4.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to February 10, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1966 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Houston, Texas Veterans Affairs (VA) Regional Office (RO), as well as an April 2014 rating decision, which continued a 30 percent disability rating for PTSD.

The Board notes that the Veteran is in receipt of a 100 percent schedular rating effective from February 10, 2016 and the issue with regard to the claimed TDIU has been characterized accordingly.  

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for PTSD and TDIU prior to February 10, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On February 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for hypertension is requested.

2.  On February 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for bilateral hearing loss is requested.

3.  On February 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for severe joint pain is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for severe joint pain by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In the present case, the appellant withdrew the issues entitlement to service connection for hypertension, bilateral hearing loss, and severe joint pain at his Board hearing on February 10, 2016.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for severe joint pain is dismissed.


REMAND

The Veteran was last afforded a VA examination in April 2014.  The Veteran stated that he had a girlfriend and he also reported that he had a lot of anger issues which carried over to his girlfriend.  He stated that because of this "their relationship is rocky."  However, the VA examiner noted that overall the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In his February 2016 hearing, the Veteran contended that his first marriage ended due the stress of his PTSD and that his most recent relationship had also ended due to his PTSD, because he would isolate himself, thus he had trouble maintaining effective relationships.  He also noted that he had thoughts of suicide, stating it was "kind of creeping in as of late," but that he had not mentioned these thoughts to his treating clinicians yet.  Therefore, the Board finds that in this instance a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's PTSD, as his hearing statements indicate a possible worsening of his disability symptoms.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The issue of TDIU must be deferred until the development with regard to the service-connected PTSD is completed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records and associated them with the claims file.

2.  Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

If possible, the examiner should also provide an assessment of the Veteran's functional limitations due to PTSD prior to February 10, 2016, as they may relate to his ability to function in a work setting and to perform work tasks.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


